933 So. 2d 1268 (2006)
Jessica B. POPLAWSKI, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D06-1462.
District Court of Appeal of Florida, Fifth District.
July 28, 2006.
Jessica B. Poplawski, Ocala, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Petitioner.
GRIFFIN, J.
Petitioner, Jessica B. Poplawski, seeks a belated appeal pursuant to Florida Rule of Appellate Procedure 9.141.
On June 16, 2005, petitioner pled guilty to two counts of manslaughter with a firearm. The same day, she was sentenced to fifteen years in the Department of Corrections, followed by ten years of supervised probation. On December 6, 2005, petitioner filed a pro se notice of appeal which was dismissed, sua sponte, for failure to provide a certified copy of an order of insolvency or failure to pay the filing fee.
On April 28, 2006, petitioner filed her petition for belated appeal, stating that when she initially filed a complete notice of appeal packet in December 2005, she included a motion to be declared insolvent, but she sent the original to this court with a copy to the lower court.
We deny petitioner's petition for writ of habeas corpus both for the reasons given when the appeal was dismissed and because petitioner has not addressed the reason *1269 for the apparently untimely filing of the notice of appeal in this case. Petitioner was sentenced on June 16, 2005, but she did not file a notice of appeal until November 30, 2005.
PETITION DENIED.
LAWSON and EVANDER, JJ., concur.